Citation Nr: 1220063	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a disability of the cervical segment of the spine, prior to October 15, 2009, and for an evaluation in excess of 30 percent after October 14, 2009, on appeal from an initial grant of service connection.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from January 1973 to January 1976, and from January 1991 to March 1991.  He also served in the Tennessee Army National Guard.  

This matter is before the Board of Veterans Appeals, hereinafter the Board, on appeal of a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Subsequent to that rating action, the appellant provided testimony via a videoconference hearing in June 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was produced and has been included in the claims folder for review.  

The Board would note that it has recharacterized the issues that are now on appeal.  That is, in May 2010, the RO granted a 30 percent disability rating for a disability of the cervical segment of the spine.  An effective date of October 15, 2009, was assigned.  The appellant was notified of that action and he appealed not only the assignment of the 30 percent disability rating but also the effective date that was assigned.  Hence, when the statement of the case was issued by the RO, that document showed two issues on appeal.  Moreover, when the appellant provided testimony before the Board, the undersigned VLJ accepted testimony on both issues.  

Despite the above, upon further review of the nine volumes of records that have been presented before the Board, the Board notes that shortly after service connection was granted for a disability of the cervical segment of the spine, the appellant voiced disagreement with the rating that had been assigned.  Although the appellant has not always been articulate, concise, or coherent in the massive amount of documents that he has submitted, the Board finds the new and material evidence was submitted prior to the expiration of the appeal period.  As such, the new evidence abated the finality of a prior decision and tolls the time for filing an appeal until a new decision had been issued.  See 38 C.F.R. § 3.156(b) (2011); see also Muehl v. West, 13 Vet. App. 159 (1999).  In other words, as evidence submitted since the appellant was originally granted service connection for a neck disability and assigned an effective date of June 14, 2005, such evidence must be considered as having been filed in connection with the appellant's original claim and, therefore, the Board finds that the appellant's claim for an increased rating has been pending since that time.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the issue has been recharacterized as one for an increased evaluation.  

Additionally, as the appellant is challenging the initial rating assigned for his disability of the cervical segment of the spine and the record raises the possibility that he is unemployable because of his service-connected disability, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's service-connected cervical segment of the spine disability is manifested by complaints of pain and limitation of motion; there is also objective evidence showing consistent pronounced restrictions in the range of motion of the cervical segment of the spine, and muscle spasms.  Nevertheless, favorable or unfavorable ankylosis of the cervical segment of the spine has not been shown. 


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a 40 percent evaluation, but no higher, for the orthopedic manifestations of a disability of the cervical segment of the spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 5242 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

The appellant has come before the Board asking that a 40 percent disability rating be assigned for his disability of the cervical segment of the spine.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the appellant's request for an increased rating stems from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that the AOJ has satisfied the duty to assist as required by the VCAA.  The appellant's service treatment records, VA medical records, private medical treatment records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

II.  Laws, Regulations, and Discussion

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

This appeal stems from the appellant's disagreement with the assignment of a 20 percent disability rating following an original grant of service connection, along with the awarding of a 30 percent disability rating at a later date, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

In conjunction with his original claim for benefits, the appellant underwent a VA orthopedic examination of the spine in July 2008.  Prior to the examination it was noted by the examiner that the appellant had undergone surgery in May of 2004.  That surgery involved decompression at C6-C7 nerve root, as well as C5-6, C6-7 anterior cervical discectomy and fusion.  The appellant told the examiner that since the surgery, he was suffering from constant pain.  He reported that his neck was stiff in the morning and that he took prescription medications to dull the pain.  X-ray films reported fusion at C5 to C7 along with degenerative changes but no evidence of anerolisthesis or retrolisthesis.  When examined, the neck area was tender to palpation but there was no crepitus or instability.  Range of motion of the spine was 0-20 degrees of flexion, 0-10 degrees of extension, 0-30 degrees of left lateral rotation, 0-30 degrees of right lateral rotation, 0-20 degrees of left lateral bending, and 0-20 degrees of right lateral bending.  The active and passive range of motion was adjudged to be the same.  It was further noted that there was pain throughout the full arc of motion.  

Upon completion of the examination, a diagnosis of "severe cervical spondylosis with residuals of C5 through C7 anterior cervical discemtomy and fusion."  The examiner further wrote:

	. . . It is conceivable that pain could further limit function as described, particularly with repetition. . . .

Another examination of the appellant's cervical segment of the spine was accomplished in March 2010.  Tenderness was again noted upon examination as was mild crepitus.  The examiner further indicated the following:

	. . . He does have significantly limited range of motion of the cervical spine with flexion, which is from 0 to approximately 10 degrees, approximately 0-5 degrees of extension with 0-15 degrees with left rotation, as well as right lateral rotation, and 0-10 degrees of right and left lateral bending.  The active and passive range of motion is the same.  There is no change with repetition.  The patient does have pain throughout, full arc of motion as previously dictated.  This is unchanged with range of motion [times] 3.  He does have a significant amount of fatigability.  He is barely able to perform range of motion with his cervical spine on the third repetition. . . .

Ankylosis was reported via the x-ray films of the neck along with a significant loss of lordosis and some kyphosis.  Nevertheless, fractures, dislocations, and destructive bony lesions were not seen on those same films.  Again the appellant was diagnosed as suffering from "severe" spondylosis with residuals of C5 though C7 anterior cervical diskectomy and fusion.  Once again, the examiner indicated that because of pain, the appellant could be limited in his functional abilities particularly after moving the neck all day.  

As indicated above, the appellant's voluminous claims folder contains VA and private medical treatment records extending from 2005 to the present.  A review of these records specifically shows that, over the years, the appellant has sought out treatment and care for his neck disorder.  He has been prescribed various medications for relief from the pain, and he has been given exercises along with appliances to reduce the limitations produced by the neck disorder.  The Board notes that in both the private and VA records there have been repeated complaints involving pain, limitation of motion, and fatigability.  Nevertheless, none of those same records indicate or suggest that the appellant has been prescribed bed rest for any period of days for relief.  While the various treatments have provided immediate relief, none of the procedures appears to have produced long-term pain relief. 

The appellant's disability has been rated in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5243 (2011).  Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his neck disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5235 through 5243 (2011) (not inclusive of Diagnostic Code 5236).  

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2011).  In a precedent opinion, the VA General Counsel has held that disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (and now 38 C.F.R. Part 4, Diagnostic Code 5242), involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86.). 

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  Under 38 C.F.R. § 4.40 (2011), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Yet, the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Under the rating criteria, Diagnostic Codes 5235 through 5243contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2011).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria: 

General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2011).  

The criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

As reported above, the service member's medical treatment records have been obtained and included in the claims folder for review.  These records stem from 2005 to the present.  These records do show repeated treatment and complaints involving the cervical segment of the spine.  Nevertheless, and as previously mentioned, none of the records, or the statements provided by the appellant, suggest or insinuate that he has been prescribed bed rest for any period of time for treatment of his neck disability.  He has not been bedridden solely as a result of his service-connected severe cervical spondylosis with fusion.  Although he may choose to intermittently rest due to the pain, this does not satisfy the regulatory definition of incapacitating episodes.  Therefore, a higher rating cannot be granted pursuant to the rating criteria found at Diagnostic Code 5243.  38 C.F.R. Part 4 (2011). 

Yet, a higher rating may be assigned pursuant to limitation of motion under 38 C.F.R. Part 4, Diagnostic Code 5242 (2011).  Here, the evidence shows the appellant's cervical spine does have some segments that are ankylosed but the entire cervical segment of the spine is not.  The various VA examination reports show the appellant could achieve forward flexion, extension, and both lateral bending and side rotation, though his range of motion was severely limited.  Objectively, over the course of this appeal, the evidence does reflect that the appellant has a severe disability of the cervical spine and very significant limitation of motion.  It is further noted that the examination reports, along with the miscellaneous treatment records, strongly suggest that the appellant's motion of the cervical spine is additionally limited by pain, although no specific degree of additional limitation is noted on either examination or in the medical records.  Here, the appellant's forward flexion appears to be at least limited to less than 15 degree, without regard to pain on motion, which would allow for an increased rating from 20 to 30 percent during the whole appeal period.  

Additionally, because the appellant's overall range of motion of the cervical spine is significantly and pronouncedly limited after repetitive use, and because the medical records (treatment records and examination reports) repeatedly and emphatically indicate that there has been evidence of pain, it is reasonable to find that the overall disability picture more nearly approximates the criteria for the assignment of the next higher, 40 percent rating in this case.  See 38 C.F.R. § 4.40 (2011).  The appellant in this case has at least severe pain from his service-connected neck disability and there is no reason to doubt the appellant's credibility in this regard. 

As previously stated, the VA does have the latitude to, when evaluating joint disabilities rated on the basis of limitation of motion, grant a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  In light of DeLuca and Cullen, and resolving all reasonable doubt in the appellant's favor, the Board finds that the evidence more closely approximates the level of disability reflected by a 40 percent rating.  

The Board acknowledges the assertions of the appellant regarding the pain he may experience.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements, both written and spoken, that he suffers from continuous and debilitating pain that he has proffered during the course of this appeal have not been contradictory or inconsistent.  The Board finds that the appellant's written and spoken statements as evidence is credible, probative, and it adds weight to the overall claim.  Id. 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examinations results, along with the information provided by the appellant, attest to the severity of his spinal condition.  They do suggest that the appellant's condition has been underrated since service connection was granted.  The appellant does experience pain and tenderness in the cervical segment of the spine and his overall restrictions in range of motion throughout the course of the appeal could be classified as severe to pronounced.  Thus a 40 percent rating, but no more, pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5242 (2011), is warranted.

Notwithstanding the above, a disability rating in excess of 40 percent is not warranted.  The appellant has not suffered from incapacitating episodes having a total duration of at least six weeks during the past year nor does he have unfavorable ankylosis of the entire spine or the thoracolumbar spine.  Thus, a higher rating pursuant to the rating criteria used for evaluating the spine is not for application.  

The Board would also add that separate disability ratings for peripheral neuropathy have previously been assigned.  However, those four separate ratings have been awarded in conjunction with his service-connected diabetes mellitus.  To evaluate the same symptoms/disability under a different diagnosis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  

One final point, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the evidence demonstrates consistently and throughout that the appellant meets the criteria for a 40 percent rating for his disability of the cervical segment of the spine from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.  All reasonable doubt has been resolved in favor of the appellant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disability discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected neck disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant required frequent hospitalizations for his neck disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to this one disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  


ORDER

A 40 percent disability rating for a disability of the cervical segment of the spine is granted, effective June 14, 2005, to the present, subject to the laws and regulations controlling the disbursement of monetary benefits.



REMAND

Moreover, the appellant has asserted that he is unable to work due to his service-connected disability of the cervical segment of the spine along with his other service-connected disabilities.  In other words, he has asked that a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU) be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. Here, the appellant raised the issue of entitlement to a TDIU in April 2012.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability(ies) and determine its/their impact on his employability. 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The AMC is reminded that it must provide the appellant with the proper VCAA notice with respect to the TDIU issue which is now considered part of the appellant's appeal.  It should also be requested that he complete a TDIU claim form.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since April 2011 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).

3.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The AMC is reminded that it must make a determination as to whether a TDIU may be granted, and in said determination, it must make a decision as to whether a TDIU may be granted based on extraschedular considerations.  The AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


